Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on February 9, 2022 is acknowledged.  Claims 1, 16-17 was canceled and claims 2-4, 8-9, 11-15 and 18-20 were amended.  Claims 2-15 and 18-20 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action. Claims 4, 11-15 and 18-20 remain withdrawn as being drawn to a non-elected invention/species.  Claims 2-3 and 5-10 are examined on the merits of this office action. 
*After further review, a second Non-final office action follows.

Withdrawn Rejections
The rejection of claims 1-3 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed February 9, 2022.

The rejection of claim(s) 1 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Walter (Int. J. Peptide Protein Res. 16, 1980, 482-486) is withdrawn in view of cancelation of claim 1 in the amendment filed February 9, 2022.

The rejection of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Aoshiba (J LAB CLIN MED 1996; 127:186-94) in view of Lifetein (https://www.lifetein.com/Peptide-Synthesis-Amidation-Acetylation.htm, published online 2013) and Lifetein* (https://www.lifetein.com/handling_and_storage_of_synthetic_peptides.html; Peptide synthesis: Handling and Storage of synthetic peptides, published on 2014).

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoshiba (J LAB CLIN MED 1996; 127:186-94) in view of Lifetein (https://www.lifetein.com/Peptide-Synthesis-Amidation-Acetylation.htm, published online 2013, cited previously) and Lifetein* (https://www.lifetein.com/handling_and_storage_of_synthetic_peptides.html; Peptide synthesis: Handling and Storage of synthetic peptides, published on 2014), Ramesh (WO2009144432 A1, cited previously) and Sainlos (NATURE PROTOCOLS, VOL. 2. NO.12, 2007, 3201-32010, cited previously).
Aoshiba teaches of a peptide competitive inhibitor consisting of the sequence Pro-Lys-Arg-NH2 (see abstract).  The peptide Pro-Lys-Arg-NH2 meets the structural limitations of formula II wherein R5 is Hydrogen, R4 is Hydrogen, R3 is an alkylguanido is a Hydrogen.  
The difference between the peptide of Aoshiba and the peptide structure of the instant claims is that Aoshiba is silent to wherein (i) R1 is an alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, arylalkyl, or heteroarylalkyl and in particular the N-terminus is capped with a naphthylacetyl group; (ii) wherein the peptide is in a pharmaceutical formulation comprising a pharmaceutically acceptable excipient or carrier (such as water).  
Lifetein teaches that “Chemically synthesized peptides have free N- and C-termini. N-terminal acetylation and C-terminal amidation reduce the overall charge of a peptide; therefore, its overall solubility might decrease. However, the stability of the peptide is increased because the terminal acetylation/amidation generates a closer mimic of the native protein. Therefore, these modifications might increase the biological activity of a peptide” (see Lifetein, “Advantages”).  Lifetein further teaches that N-terminal acetylation improves shelf life of the peptide.
Lifetein* teaches for positively charged peptides, water can be used to dissolve the peptide (see “How should I dissolve the peptides”).
Ramesh teaches that synthesized peptides comprising naphthylacetyl modified amino acids (see pages 22-24, page 24, line 29).  Ramesh specifically teaches that naphthylacetyl is considered an “amine capping group” (see page 26, lines 29-36) along with other common capping groups such as acetyl.
Sainlos teaches that “In general, N-terminal capping of peptides is employed to mimic the native ligand sequence and avoid unfavorable electrostatic interactions resulting from the presence of a charged residue on the terminal α-amino group”.
It would have been obvious before the effective filing date of the claimed invention to try adding an N-capping residue including naphthylacetyl as taught by Ramesh and Lifetein to the Pro-Lys-Arg-NH2 peptide of Aoshiba.  One of ordinary skill in the art would have been motivated to do so given that N-terminal capping including acetylation and naphthylacetyl is routinely done in the art to improve stability, shelf-life and mimic the ligand sequence of the synthesized peptide.  There is a reasonable expectation of success given that acetylation and naphthylacetyl addition to the N-terminus are well-known in the art N-capping residues.
The peptide Naphthyl acetyl-Pro-Lys-Arg-NH2 meets the limitations of instant claims 2-3, 5-6, 8-10 wherein R is a naphthyl acetyl and R2 is a hydrogen.
Regarding claim 9, it would have been obvious before the effective filing date of the claimed invention to use/try water as the carrier of the peptide of Aoshiba.  One of ordinary skill in the art would have been motivated to do so given that water is a routinely used carrier for positively charged peptides.  There is a reasonable expectation of success given that water is often used as a carrier for peptides including those that are positively charged.



Response to Applicant’s Arguments
Applicant argues that “the amended independent claim discloses compounds or series of compounds that none of those cited art teaches or suggests since the amended claims exclude Pro-lys-Arg-NH2 as well as acetylated or napthylaacetylated compounds.
Applicant’s arguments have been fully considered but not found persuasive. Formula II encompasses wherein R1 is any aryl. The group naphthyl meets the limitations of an aryl group and a naphthyl acetyl groups attached to proline falls within Formula II and Formula III.  Furthermore, a naphthyl acetyl group is represented in many of the structures found in claims 5-6 and 8 (which are dependent on claim 3) (see SEQ ID NO:2 for example).  Furthermore, variables R5 and R4 encompass Hydrogen and R3 encompasses alkylgaunidino which meets the limitations of an arginine.  Lastly, many of the structures found in claims 5-6 and 8 (which are dependent on claim 3) comprise pro-lys-arginine-NH2 (see SEQ ID NO:2 for example).  Thus, the Examiner disagrees that amendment of the claims exclude pro-lys-arg-NH2.
New Objections
Claims 2-3 are objected to for the following informality: when defining the R4 variable, the limitation “…or heteroarylalkyl, one to eleven amino acid residues” should be replaced with -…[[or]] heteroarylalkyl or one to eleven amino acid residues…-

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5-8, 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 was amended to exclude wherein each of R1, R3 and R4 can be optionally substituted from the claim.  However, Claim 3, which is dependent on claim 2, still has wherein R1 and R3 can be optionally substituted.  Thus, the limitations of claim 3 broaden the scope of instant claim 2 and thus, does not further limit.  The inclusion of being “optionally substituted” would allow groups that would not fall within the limitations of instant claim 2.
Claim 5 is dependent on claim 3 and includes several compounds that do not fall within the scope of Formula III of claim 3 and thus, do not further limit.  For example, the second, third, tenth (SEQ ID NO:4), eleventh (SEQ ID NO:5) do not fall within the structure of formula III.  Claim 6 is also rejected due to its dependence on claim 5 and also claiming structures that do not fall within formula III of instant claim 3. Claim 10 is also rejected due to its dependence on claim 5 and also encompassing structures (the structures of claim 5) that do not fall within formula III of instant claim 3.
Claim 7 is dependent on claim 5 (which is dependent on claim 3 and claim 3 is dependent on claim 2) and includes several compounds that do not fall within the scope of Formula III of claim 3 and thus, do not further limit.  For example, the third compound does not fall within the structure of formula III and in particular, the R4 variable.  
Claim 8 was amended to be dependent on claim 2.  Several structures found in claim 8 do not fall within the formula II of claim 2 and thus broaden the scope of claim 2.  For example, the fifth structure does not fall within formula II (variables R3 and R4 are missing).  Another example (and not limited thereto) is the sixth structure which is missing a carbonyl group between R1 and the proline.  Thus, several of the structures broaden the scope of the formula of claim 2.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant should check all of the structures in claims 5-8 to confirm that the structures fall within the scope of Formula III (and also formula II). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654